DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for transmitting in claim 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-9,15-23 and 29-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1,15 and 38, the prior art of record fails to teach or suggest alone, or in combination transmitting a mode switch message to a base station that indicates a request to switch from a first mode to a coverage expansion mode based at least in part on detection that amplification of a first signal received over a first bandwidth does not satisfy an amplification threshold; and transmitting, in accordance with the coverage expansion mode, an egress signal that is an amplified version of an ingress signal that is received over a second bandwidth that is narrower than the first bandwidth based at least in part on the mode switch message.

Regarding claim 29, the prior art of record fails to teach or suggest alone, or in combination means for transmitting a mode switch message to a base station that indicates a request to switch from a first mode to a coverage expansion mode based at least in part on detection that amplification of a first signal received over a first bandwidth does not satisfy an amplification threshold; and means for transmitting, in accordance with the coverage expansion mode, an egress signal that is an amplified version of an ingress signal that is received over a second bandwidth that is narrower than the first bandwidth based at least in part on the mode switch message.

Pan et al. (CN 104106286B) discloses a mobile communication system device/ relay station transceiver (fig. 1 number 2 and page 5, paragraphs 7 and 8 ) can expand the coverage of a base station transceiver, the basic concept is to use relay transceiver to amplifying mode of transmitting, the relay transceiver receiving signals from the base station transceiver and forwards them to the mobile transceiver or user equipment and vice versa,  from a base transceiver station of the radio signal respectively received from the relay transceiver, amplifying and transmitting to the mobile transceiver (page 2, 4th paragraph).

However, the prior art of record does not teach applicant’s claimed invention discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648